NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with  
                                      Fed. R. App. P. 32.1



                United States Court of Appeals
                                    For the Seventh Circuit 
                                     Chicago, Illinois 60604 
                                                  
                                    Argued October 2, 2012 
                                    Decided October 10, 2012 
                                                                          
                                             Before 
     
                                FRANK H. EASTERBROOK, Chief Judge 
                                                
                                RICHARD A. POSNER, Circuit Judge 
                                                
                                ILANA DIAMOND ROVNER, Circuit Judge 
     
    No. 12‐1411                                       
                                                      
    UNITED STATES OF AMERICA,                      Appeal from the United States District 
           Plaintiff‐Appellee,                     Court for the Eastern District of Wisconsin. 
                                                                                         
           v.                                      No. 11‐Cr‐93 
                                                    
    JEREMY MAKYLE MCINTYRE,                        Rudolph T. Randa, 
           Defendant‐Appellant.                    Judge.
     
 
                                           O R D E R 
           Jeremy McIntyre pleaded guilty  to  possessing and intending  to  distribute crack 
    cocaine and other controlled substances (not including heroin, however—a clerical error 
    in the judgment names heroin as the controlled substance involved in the case, but the 
    error had no effect on the sentence). He was sentenced to 48 months in prison, and ap‐
    peals, challenging the sentence. On the basis of the drug equivalency tables (see U.S.S.G. 
    § 2D1.1, Application Note 10), which equate 1 gram of crack to just under 18 grams of 
    cocaine the defendant’s guidelines range was 63 to 78 months. The defendant argued in 
    his sentencing memorandum that the “sentencing disparity between sentences for crack 
No. 12‐1411                                                                                             Page 2

compared to powder cocaine” in the guidelines is “not supported by the relative harm‐
fulness of crack and powder cocaine” and asked the judge to sentence him to 21 months 
in  prison—a  sentence  that  would  have  been  within  the  guidelines  range  if  the  guide‐
lines used a 1:1 crack to powder ratio instead of the 18:1 ratio in the guidelines. (The 1:1 
ratio would have made his guidelines range 21 to 27 months.) 
        The prosecutor responded that Congress, given its ability to collect and analyze 
data, had a “policy making perspective” superior to judges and just recently established 
the 18:1 ratio in the Fair Sentencing Act of 2010, Pub. L. No. 111‐220, 124 Stat. 2372. In 
response the defendant’s lawyer reminded the judge that a sentencing judge is free to 
“impose a sentence in accordance with what it believes should be an appropriate treat‐
ment of crack and powder,” Kimbrough v. United States, 552 U.S. 85, 110 (2007), provided 
of course that it is within the statutory sentencing range. 
        The judge declined to second guess Congress’s decision to fix the ratio of crack to 
powder cocaine at 18:1: 
 
               And  relative  to  the  Fair  Sentencing  Act  of  2010  and  2011,  and  the 
       amendments,  as  the  Court  has  stated  countless  times  it’s  not  its  job  to  second 
       guess Congress. They author a law, and the Court has to follow the law. It’s very 
       dangerous  institutionally  for  the  Court  to  cross  over  and  say  well,  you  know,  I 
       don’t like their reasoning in passing this law. I think it was politically expedient. 
       It’s  very  dangerous  when  you  say,  well,  this  is  the  law,  but  it  was  passed  un‐
       der—in  a  context  of  political  expediency,  therefore  I  don’t  have  to  follow  it.  I 
       mean, that’s pretty dangerous stuff, in my opinion. As far as observing the sepa‐
       ration of powers. And the degree of in‐put that a Court should have relative to 
       the Legislative process. And some people would argue that 100‐to‐1 ratio should 
       have remained the same. But it’s not for me to argue that. It’s what the Congress 
       decides. I mean, you look at this bill and say well, it’s political expediency. Take 
       a look at the health care bill. 2,200 pages. Nobody knows what’s in it. Talk about 
       political expediency. Passed without the help of the other party at midnight? But 
       it’s the law, and if it was here, and I was told to enforce it, I’d have to enforce it. . 
       . . I don’t want to get political here, and I’m not. It’s just that when you go to this 
       political expediency comment, I mean, you just can’t do that. There’s many op‐
       portunities to do that, and the Judges aren’t supposed to do that. 
        
                So arguments can be made both ways. But the Court still has to consider 
       that  Congress  has  got  an  18‐to‐1  ratio,  and  that’s  the  way  to  consider  it,  and 
       that’s why the guidelines are structured the way they are. So it’s a serious offense 
       from that point of view. 
         
        Later the prosecutor, doubtless concerned that the judge’s words might be taken 
to deny discretion to give a sentence below the guidelines range, a range based on the 
18:1  ratio,  asked “for an explicit  clarification.  Obviously  the Defendant  made the  ratio 
argument  advocating  a  1‐to‐1,  as  opposed  to  an  18‐to‐1.  The  Court  rejected  that.  The 
No. 12‐1411                                                                                        Page 3

Court understood, obviously, that it has the discretion, still, even after the Fair Sentenc‐
ing Act, to go with the 1‐to‐1 if it chose to, is that correct?” The Court replied: “Yes, it is. 
But this is the recommendation of the Congress, which the Court has, as indicated in its 
other  positions  in  line  with  the  sentencing  guidelines—even  though  they’re  advisory, 
gives it great weight. And as I said earlier, there are some people that argue that 100‐to‐
1 ratio should be the ratio. I’m not going to draw any opinion as to that. But if it was, 
the court would also take that into account. But it’s taking into account the 18‐to‐1 ratio, 
giving it great weight, but the Court’s reduction in sentence occurs because of its evalu‐
ation  of  the  degree  of  cooperation  that  [the  defendant]  rendered.”  (The  sentence  the 
judge  gave,  48  months,  was  below  the  63‐month  bottom  of  the  applicable  guidelines 
range.) 
        We would have to remand if the judge had treated the guidelines as mandatory. 
Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Carter, 530 F.3d 565, 577 (7th 
Cir.  2008);  United  States  v.  Bazazpour,  690  F.3d  796,  803  (6th  Cir.  2012).  But  the  judge 
made  clear  that  he  realized  he  could  depart;  he  decided  not  to  do  so,  because  he  re‐
spects  the  congressional  judgment  in  fixing  the  ratio  at  18:1.  In  effect  he  incorporated 
the congressional judgment into his penal philosophy, as he was authorized to do. See 
United States v. Meschino, 643 F.3d 1025, 1030–31 (7th Cir. 2011); United States v. Ultsch, 
578 F.3d 827, 830–31 (8th Cir. 2009). The case is unlike United States v. Schmitt, 495 F.3d 
860, 864–65 (7th Cir. 2007), on which the defendant relies, because in that case, while the 
sentencing  judge  had  offered  a  cursory  acknowledgment  that  the  guidelines  are  advi‐
sory, “the tenor of his remarks indicated that he felt that there was an outside constraint 
on his discretion that he was not free to set aside.” See also United States v. Coopman, 602 
F.3d  814,  817  (7th  Cir. 2010);  United  States  v.  Stone,  575  F.3d  83,  96  (1st  Cir.  2009).  The 
judge  in  this  case  merely  decided  to  give  Congress’s  advice  “great  weight,”  which  he 
was entitled to do. 
                                                                                                AFFIRMED.